Citation Nr: 0111768	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  99-02 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Chalmers P. Wylie Outpatient 
Clinic
in Columbus Ohio


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
services rendered at Knox Community Hospital from March 1, 
1998 to March 4, 1998.
.

REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from December 1956 to November 
1958.  His claim comes before the Board of Veterans' Appeals 
(the Board) on appeal from an April 1998 decision of the 
Chief, Medical Administration Service, of the Department of 
Veterans Affairs (VA) Chalmers P. Wylie Outpatient Clinic in 
Columbus Ohio (VAOPC).  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim for payment of unauthorized medical 
expenses and obtained and fully developed all evidence 
necessary for the equitable disposition of that claim. 

2.  The veteran received unauthorized medical care at Knox 
Community Hospital in Mt. Vernon, Ohio, from March 1, 1998 to 
March 4, 1998.

3.  The veteran was not in need of such care for a service-
connected disability or a nonservice-connected disability 
that was associated with and aggravating his service-
connected disability, and at the time of his March 1, 1998 
admission, he was not rated totally and permanently disabled 
as a result of a service-connected disability. 


CONCLUSION OF LAW

The evidence does not satisfy requirements for entitlement to 
payment of unauthorized medical expenses for services 
rendered at Knox Community Hospital from March 1, 1998 to 
March 4, 1998.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 
17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to payment of unauthorized medical expenses for services 
rendered at Knox Community Hospital (Knox) from March 1, 1998 
to March 4, 1998.  The VAOPC denied this claim in April 1998, 
and this appeal ensues from that decision.  During the 
pendency of this appeal, however, new legislation was passed 
that enhances the VA's duty to notify a claimant regarding 
the evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment of the VCAA and which 
are not final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the veteran's claim pursuant to the VCAA, which 
is more favorable to the veteran because it fundamentally 
alters the VA's duties to notify and assist.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  
However, as explained in greater detail below, prior to the 
enactment of the VCAA, the RO took action that appears to be 
consistent with the notification and assistance provisions of 
the VCAA.  Therefore, the Board's decision to proceed in 
adjudicating the veteran's claim on the merits does not 
prejudice the veteran in the disposition of that claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

First, in letters dated April 1998, May 1998 and August 1998, 
the RO notified the veteran of the evidence needed to 
substantiate his claim.  In addition, in its December 1998 
statement of the case, the RO notified the veteran of all 
regulations pertinent to his claim, informed him of the 
reason for which it had denied his claim, and provided the 
veteran an opportunity to present argument on the matter.  
The veteran took advantage of this opportunity by 
subsequently submitting written statements in support of his 
claim and by presenting testimony at a field facility hearing 
conducted in April 1999 and a videoconferencing hearing held 
before the undersigned Board Member in January 2001.  Second, 
the RO has obtained all evidence the veteran has identified 
as being pertinent to his claim and the Board is not aware of 
any other available evidence that might substantiate the 
veteran's claim. 

The veteran presented to the Emergency Room of Knox on March 
1, 1998, after suffering acute respiratory failure while 
shopping at a local grocery store.  Emergency department 
personnel intubated the veteran and placed him on a 
ventilator; a myocardial infarction was ruled out.  A work-
up, which included lab studies, a chest x-ray and an EKG, 
revealed hyperinflation and scarring consistent with chronic 
lung disease, and sinus tachycardia with nonspecific T-wave 
abnormalities.  On March 2, 1998, the veteran was extubated 
after it was determined that he was doing much better.  On 
March 3, 1998, the veteran walked in the halls and was able 
to talk without shortness of breath, but he still had rhonchi 
and wheezing in the chest.  On May 4, 1998, the veteran was 
discharged with diagnoses of acute exacerbation of chronic 
obstructive pulmonary disease (COPD) and emphysema.  The 
veteran requests payment of the expenses incurred at Knox 
from March 1, 1998 to March 4, 1998. 

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability....; and (3) Department or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  See 38 C.F.R. § 17.120 (2000) (the corresponding 
VA regulatory authority that essentially tracks the cited 
statutory authority).  The United States Court Appeals for 
Veterans Claims has held that all three of these statutory 
requirements must be met before reimbursement may be 
authorized.  See Hayes v. Brown, 6 Vet. App. 66, 68 (1993). 

In written statements submitted in support of his claim and 
during hearings held in 1999 and 2001, the veteran claimed 
that he should be paid for the medical expenses incurred from 
March 1, 1998 to March 4, 1998, because prior to March 1998, 
the VA prescribed the veteran contaminated Atrovent, which 
caused the respiratory arrest that necessitated his March 
1998 hospitalization.  The veteran does not claim that, from 
March 1, 1998 to March 4, 1998, he was treated for a service-
connected disability or a nonservice-connected disability 
associated with a service-connected disability.

It is clear that the veteran received unauthorized medical 
care at Knox from March 1, 1998 to March 4, 1998.  However, 
the medical evidence of record does not reflect that the 
veteran was in need of such care for a service-connected 
disability or a nonservice-connected disability that was 
associated with and aggravating his service-connected 
disability.  Moreover, at the time of his March 1, 1998 
admission, he was not rated totally and permanently disabled 
as a result of a service-connected disability.  On admission, 
the veteran reported that he was on multiple bronchodilators 
and had had previous problems with the propellant of one of 
the inhalers issued by the VA.  He did not report that he was 
still using that particular type of inhaler.  In August 1993, 
a VA Chief of Staff reviewed the veteran's claim and 
concluded that the March 1998 care was rendered for a 
nonservice-connected disability.  

The veteran points out that, because he was reimbursed for 
unauthorized care rendered during a hospitalization in July 
1997, he should also be reimbursed for the unauthorized care 
rendered in March 1998.  The Board notes that the fact that 
the veteran was reimbursed for the July 1997 care is 
irrelevant to whether the veteran was treated for a service-
connected disability in March 1998.  In any event, in July 
2000, the Field Facility Board indicated that there was 
evidence of record establishing that the veteran's use of a 
contaminated Atrovent aerosol inhaler necessitated his July 
1997 hospitalization, but there was no evidence of record 
relating the March 1998 hospitalization to anything other 
than acute respiratory failure secondary to COPD and 
emphysema.    

The veteran's assertions, alone, do not satisfy even one of 
the criterion needed for payment of the unauthorized medical 
expenses at issue.  As a layperson, the veteran is not 
competent to contradict the judgment of a medical 
professional as to the question of whether the care he 
received in March 1998 was rendered for a service-connected 
disability or a nonservice-connected disability associated 
with a service-connected disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Inasmuch as the sole medical 
opinion of record establishes that the March 1998 care was 
not rendered for an adjudicated service-connected disability 
or for a nonservice-connected disability associated with or 
aggravating a service-connected disability, the Board finds 
that the evidence does not satisfy the criteria for 
entitlement to payment of unauthorized medical expenses for 
services rendered at Knox from March 1, 1998 to March 4, 
1998.  The preponderance of the evidence is against the 
veteran's claim; therefore, the claim must be denied. 



ORDER

Entitlement to payment of unauthorized medical expenses for 
services rendered at Knox Community Hospital from March 1, 
1998 to March 4, 1998, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

